Citation Nr: 0917905	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  06-17 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for Crohn's disease, 
currently evaluated as 40 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel




REMAND

The Veteran had active military service from December 1995 to 
July 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2004 and February 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.

In an April 2009 statement, the Veteran's representative 
indicates that there are three rating decisions not of 
record.  The Veteran's representative lists:  a December 2006 
rating decision that granted a temporary 100 percent rating 
for Crohn's disease based on the need for convalescence; a 
March 2007 rating decision that continued the 100 percent 
rating; and a November 2008 rating decision that also 
continued the 100 percent rating.

Based on the statement by the Veteran's representative, 
combined with the fact that the claims file was transferred 
to the Board in July 2006, the Board assumes that the RO has 
a temporary file with medical evidence relevant to both the 
claim for a higher rating for Crohn's disease and the claim 
for TDIU.  Therefore, the Board will remand these claims to 
the AOJ in order for the claims to be readjudicated with 
consideration of all relevant medical evidence concerning the 
state of the Veteran's disability from the time period one 
year before the claim for an increase was filed.  See 
38 C.F.R. § 4.1 (2008); Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In addition, the AOJ should consider a 
staged rating where appropriate.  See Hart v. Mansfield, 
21 Vet. App. 505, 509-10 (2007).

The Board notes that the Veteran has been rated by analogy 
under hyphenated Diagnostic Code 7399-7328, resection of the 
small intestine.  See 38 C.F.R. § 4.27 (2008).  However, the 
Board notes that other Diagnostic Codes may be appropriate 
when comparing the Veteran's symptoms to the rating criteria 
such as:  Diagnostic Code 7323 for ulcerative colitis.  See, 
e.g. 38 C.F.R. § 4.114 (2008).  The Veteran has also 
indicated that she underwent surgeries in 2006 that 
ultimately resulted in a colostomy.  If this was due to 
Crohn's disease that had caused stricture of the rectum, 
Diagnostic Code 7333 would be applicable.  38 C.F.R. § 4.114.  
Thus, on remand, the AOJ should consider alternate rating 
criteria and, when a question arises as to which ratings 
apply under a particular diagnostic code; the higher of the 
two evaluations should be assigned if the disability more 
closely approximates the criteria for the higher rating.  See 
38 C.F.R. § 4.7 (2008).  

Finally, the Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008)).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Although the 
Veteran was sent letters in July 2004 and October 2004 
regarding the information and evidence needed to substantiate 
her claims, and a letter in March 2006 regarding the criteria 
for assigning disability ratings and effective dates, neither 
letter listed the applicable diagnostic codes.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Thus, on remand, 
the Veteran should be provided proper notice in full 
compliance with the VCAA.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a complete notice 
letter in full compliance with the VCAA.  
Included in the letter should be a 
listing of the potentially applicable 
diagnostic codes and the appropriate 
rating criteria, as well as full notice 
as required by Vazquez-Flores, supra.  

2.  Ask the Veteran to identify all 
treatment providers who might possess 
evidence relevant to the treatment of 
Crohn's disease not already associated 
with the claims files.  Ask the Veteran 
to submit the records if she has them in 
her possession.

3.  Request treatment records from any 
medical facility identified by the 
Veteran.  Obtain releases from the 
Veteran as necessary.  Obtain any records 
of surgeries performed in June, July, and 
August 2006.  Also, associate with the 
claims file any records and rating 
decisions maintained in any temporary 
file kept at the RO.

4.  Thereafter, schedule the Veteran for 
a VA examination.  (Advise the Veteran 
that failure to appear for an examination 
as requested, without good cause, could 
adversely affect her claim.  See 
38 C.F.R. § 3.655 (2008).)  The claims 
files, including a complete copy of this 
remand, should be made available to, and 
reviewed by, the designated examiner.  
The examiner should take a detailed 
history from the Veteran, conduct an 
examination, and ensure that all tests 
necessary to providing the opinions 
requested below are conducted. 

In consideration of the examination 
results, the examiner should ascertain 
the severity of the Veteran's Crohn's 
disease.  Specifically, the examiner 
should determine whether the Veteran 
experiences symptoms that may be 
characterized as "pronounced," 
resulting in marked malnutrition, anemia, 
and general debility, or with serious 
complication as liver abscess; or 
"severe" symptoms with numerous attacks 
a year and malnutrition, the health only 
fair during remissions.  See 38 C.F.R. 
§ 4.114 (Diagnostic Code 7323).  In 
addition, the examiner should determine 
whether the Veteran's symptoms are 
comparable to marked interference with 
absorption and nutrition, manifested by 
severe impairment of health objectively 
supported by examination findings 
including material weight loss.  See 
38 C.F.R. § 4.114 (Diagnostic Code 7328).  
The examiner should note whether Crohn's 
disease has led to the need for colostomy 
as contended by the Veteran.  The reason 
for any colostomy and the location of the 
colostomy site should be described in 
detail.  Finally, the examiner should 
provide an opinion as to whether the 
symptoms due to Crohn's disease have so 
adversely affected the Veteran along with 
her other service-connected disabilities 
that she is unable to obtain or maintain 
substantially gainful employment.

After the requested examination has been 
completed, the report should be reviewed 
to ensure it is in complete compliance 
with the directives of this remand.  If 
the report is deficient in any manner, it 
should be returned to the examiner.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claim for an increased 
rating for Crohn's disease and the claim 
for TDIU.  If any benefit sought is not 
granted, furnish the Veteran and her 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until she is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires all claims remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008). 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

